Citation Nr: 1226231	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  06-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in September 2007.  A transcript of that hearing has been associated with the claims file.  As that Veterans Law Judge has since retired, the Veteran was provided notice of the opportunity to request a new hearing, however, per an April 2012 response, he indicated he did not wish to appear at another hearing before the Board.  

In December 2007, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, by a May 2009 Order, granted a May 2009 Joint Motion for Remand, vacating the Board's decision and remanding the case to the Board for compliance with the terms of the Joint Motion.  

In October 2009, the Board again denied the Veteran's claim.  The Veteran appealed this decision to the Court, which, by a May 2009 Memorandum Decision, vacated the Board's decision and remanded the case to the Board for compliance with the Memorandum Decision.  

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim pursuant to the duty to assist, the issue of service connection for an acquired psychiatric disorder, to bipolar disorder, must be remanded for further development.  

As noted above, the Board denied the claim for service connection for bipolar disorder in October 2009.  The Veteran appealed this decision to the Court, which, by a May 2009 Memorandum Decision, vacated the Board's decision and remanded the case to the Board for compliance with the Memorandum Decision.  Specifically, the Court found, in relevant part, that the Board failed to adequately address the presumption of soundness, and thereby precluded a correct adjudication of whether or not the Veteran had a preexisting condition that was aggravated in service.  The case was therefore remanded to the Board to conduct an analysis of this issue in the first instance.  Prior to addressing the Court's instructions to analyze whether the presumption of soundness applies however, the Board finds the case must be remanded for further development.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Personality disorders are not disease or injuries for compensation purposes, and, except as provided in § 3.310(a), disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2011).  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he began using alcohol and drugs in the military which in turn caused and/or aggravated bipolar disorder, that the social and behavioral problems he had in childhood were indications of bipolar disorder and that he has had depressive symptoms prior to his military service, during his active service and since his discharge from active service.  

The Veteran's DD 214 states that the narrative reason for his separation was that he was a burden to his command due to substandard performance and an inability to adapt to military service.

Service treatment records and personnel records are absent of any treatment or diagnosis of a psychiatric illness.   Service treatment records reflect that Veteran had sustained head trauma in October 1981, wherein he fell and could not remember what happened, stating he was "pretty drunk."  In December 1981 and February 1982 he was noted to be a recreational drug user.  A diagnosis of recreational marijuana use was made and  he was sentenced to 20 days confinement for possession of a controlled substance.  In December 1981 the Veteran also reported the use of drugs (marijuana) since the age of 13.  At separation, in the February 1982 Report of Medical History, the Veteran claimed a history of depression or excessive worry, which the in-service examiner attributed to the separation proceedings and was not considered disqualifying.  A February 1982 separation examination revealed normal psychiatric findings upon clinical evaluation.  

The Veteran was initially diagnosed and treated for psychiatric symptoms including alcohol dependency and rule out depressive disorder by a VA treatment provider in March 2004.  He was initially diagnosed with bipolar disorder by history in a July 2004 VA outpatient treatment report and diagnosed with bipolar disorder in an August 2004 VA outpatient treatment report.  In an August 2004 VA outpatient treatment report, the Veteran reported a history of depression beginning at the age of 20.  

VA outpatient treatment reports from May to September 2005 reflect that the Veteran was diagnosed with alcohol dependence, nicotine dependence, polysubstance abuse, bipolar disorder and generalized social phobia with elementary years onset.  

At an October 2005 VA psychiatric examination, the Veteran reported that he had been receiving outpatient mental treatment at VA since 2004.  He also reported while in service, he was drinking on a daily basis, and was using, and dealing illegal drugs.  The Veteran stated he was given 60 days in correctional custody for possession of marijuana and that he did feel depressed about being in custody.  The examiner opined the Veteran's in-service depression appeared to be related to the situation he was in due to his drug use.  The Veteran was diagnosed with alcohol dependence; bipolar disorder, by history, in partial remission; probable attention deficit/hyperactivity disorder since childhood; history of cannabis and cocaine abuse, in apparent remission for 16 years; and, borderline personality disorder.  The examiner opined that the Veteran's mental health symptoms were not caused or aggravated by his time in the United States Navy and did not begin during his time in service.  

The October 2005 VA examiner also concluded, however, that the Veteran had emotional difficulties starting in childhood and acknowledged a history of marijuana use in his childhood.  The examiner also noted that while in the military, the Veteran reported a lot of alcohol use as well as an extensive use of marijuana, acid, Quaaludes, mushrooms, and cocaine.  The examiner found that the Veteran's indication of depression in the military occurring when he was sent to correctional custody had to do with the consequences of substance abuse, including his divorce and the refusal of his wife to allow him to see his children.  He noted that most likely, this emotional dysregulation occurred with borderline personality disorder, which starts during childhood or the teenage years, although the examiner found borderline personality disorder did not begin in and was not caused by the Veteran's military service.  The examiner also found that most likely, the Veteran's depressive symptoms were the result of his difficulty regulating his emotions because of borderline personality disorder and the many unfortunate consequences of his behavior that led to disrupted relationships with his children and ex-wife.  

VA outpatient treatment reports from July 2006 reflect that the Veteran reported a history of emotional difficulties that started during childhood and a VA psychologist concluded that the Veteran's bipolar disorder was certainly prominent and that it was typical for male adults with bipolar disorder to present with borderline personality traits with an initial manifestation in childhood and early adolescence.  In an October 2006 VA outpatient mental health note, he was diagnosed with bipolar disorder, alcohol dependence, mixed substance dependence, social phobia and a history of attention deficit disorder.  At this time, the VA psychiatrist evaluating the Veteran found that he actually had attention deficit disorder and an early onset bipolar disorder as a youth as well as personality disorder and substance abuse.  While he did not think the Veteran's psychiatric illnesses began in the military, he opined that it was clear the Veteran had mood and attentional disturbances as a boy and the stress of the U.S. Navy may have exacerbated them.  

A May 2007 VA outpatient treatment report noted that the Veteran did not meet the DSM-IV TR criteria for borderline personality and any reference indicating this was the case needed to be expunged immediately.  The Veteran was diagnosed with alcohol dependence, nicotine dependence, polysubstance abuse, bipolar disorder and generalized social phobia with elementary years onset.  

Thus, the Board finds the medical evidence of record indicates that the Veteran's acquired psychiatric disorder, to include bipolar disorder, may have preexisted his military service.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In considering the evidence in the service treatment reports demonstrating that the Veteran complained of depression upon discharge from service, the Veteran's reported history of depression since the age of 20 that he said has continued since that time, and the medical evidence of record indicating that the currently diagnosed psychiatric disorders which may have preexisted service, the Board finds that a VA examination is necessary to obtain opinions as to whether the Veteran has a current acquired psychiatric disorder, to include bipolar disorder, which preexisted his active service and was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service or which is otherwise related to his active service.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should then schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and, if so, whether such disability clearly and unmistakably existed prior to the Veteran's active service and was not aggravated by the Veteran's military service, i.e. considering the service treatment reports, the VA medical records including the October 2005 VA examination and the August 2004, July 2006, October 2006 and May 2007 VA treatment reports, and the lay statements by the Veteran.  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  

Please note:  The Veteran is competent to report lay observable events and symptoms; i.e. he is competent to report his continued symptoms of depression since active service.  

The examiner is asked to offer an opinion addressing the following questions:

(a).  Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a psychiatric disorder preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder.  

(b).  Please indicate whether any preexisting psychiatric disorder obviously or manifestly (clearly and unmistakably) increased in severity in service, and if so, whether there is obvious or manifest evidence that such increase was due to the natural progression of the disorder (i.e., not aggravated).  

The examiner is also requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition.  

(c).  If the examiner does not find obvious or manifest evidence that any currently diagnosed psychiatric disability preexisted service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.

In providing the medical opinions above, the examiner is asked to discuss the Veteran's lay statements as well as the medical evidence of record, including the service treatment reports and the VA medical records, specifically to include the October 2005 VA examination and the August 2004, July 2006, October 2006 and May 2007 VA treatment reports.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


